 Case 2:21-cr-00006-PLM-MV ECF No. 41, PageID.72 Filed 08/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 2:21-cr-6

                       Plaintiff,                   Hon. Paul L. Maloney
                                                    U.S. District Judge
        v.

TRACEY LYNN VanENKEVORT,

                       Defendant.
                                          /

                                ORDER OF DETENTION

        On July 27, 2021, the undersigned issued a warrant for Defendant’s arrest for

alleged violations of conditions of release. (ECF Nos. 34 and 35.) Defendant was

arrested on that warrant on July 28, 2021.

        On July 30, 2021, the undersigned conducted an initial appearance following

Defendant’s arrest.

        Defendant reserved her right to a detention hearing.

        IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

        IT IS ORDERED.

Date:        August 2, 2021                    /s/Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
